Citation Nr: 1521681	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-28 933	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart condition, to include coronary artery disease, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction rests with the VA RO in Nashville, Tennessee, from which the appeal was certified.

These claims were denied by the Board in a July 2014 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Vacatur and Remand. In a February 2015 Order, the Court vacated the Board's decision and remanded the issues for action consistent with the Joint Motion for Remand. The case has now been returned to the Board for review.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II, and entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.






FINDINGS OF FACT

1.  The evidence is at least in relative equipoise regarding whether the Veteran was exposed to herbicides during active duty.

2.  Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

3.  Ischemic heart disease is presumptively related to herbicide exposure during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for service connection for ischemic heart disease have been met.  
38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for diabetes mellitus, type II, and ischemic heart disease, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

In general, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has diabetes mellitus, type II, and ischemic heart disease as a result of exposure to herbicides during active duty.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam for any period of time during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In this case, the Veteran has consistently and credibly reported that the flight which carried him from San Francisco to Thailand had a layover in the Republic of Vietnam, and that he deboarded there for roughly four hours.  The Veteran also submitted a lay statement from a former flight attendant who stated that Military Air Command (MAC) contract flights of that sort during that time period did often stop in the Republic of Vietnam, with some troops continuing on to Thailand.  An archivist for the Air Force Historical Research agency indicated that many MAC flights carrying troops to the region stopped in the Republic of Vietnam, and many did not.  Further, passenger manifests were not considered permanent records and thus were destroyed approximately 90 days after successful flights, so there is unlikely to be a permanent record of the Veteran's specific flight.  Given the Veteran's consistent and credible statements along with the lack of evidence to the contrary, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran landed in the Republic of Vietnam, and extends consideration of herbicide exposure on a presumptive basis to the Veteran.

In addition, July 2007 private treatment records from Dr. K. Sharma reflect diagnoses of diabetes mellitus, type II, and coronary artery disease during the pendency of the appeal.  Accordingly, the Board finds service connection for diabetes mellitus, type II, and ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.



ORDER

Entitlement to service connection for diabetes mellitus, type II, is granted.

Entitlement to service connection for ischemic heart disease is granted.


REMAND

The Veteran asserts that he has hypertension secondary to service-connected diabetes mellitus, type II, and peripheral neuropathy, either secondary to diabetes mellitus, type II, or as a result of herbicide exposure.

The record does not show that VA examinations were performed in connection with the Veteran's claims of entitlement to service connection for hypertension and peripheral neuropathy.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the record reflects a diagnosis of hypertension during the pendency of the appeal.  While the record does not contain medical records reflecting a diagnosis of peripheral neuropathy, treatment records from Dr. D. Ricche were identified but not obtained by the RO.  As the Veteran indicated that he received treatment for "all" conditions from Dr. Ricche, it is possible that such records reflect a diagnosis of peripheral neuropathy.  While the Veteran's service treatment records do not demonstrate complaints of, treatment of, or diagnoses of hypertension or peripheral neuropathy, the Veteran alleges that these conditions are proximately due to his now service-connected disability of diabetes mellitus, type II.  Additionally, the Veteran is presumed to have been exposed to herbicides in the Republic of Vietnam during the Vietnam era; peripheral neuropathy is presumptively service connected if manifest to a compensable degree within one year of herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii).  As such, the Board finds remand is warranted for a VA examination.

Upon remand, with the Veteran's assistance, the RO should attempt to obtain all outstanding treatment records from Dr. Ricche. 

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from May 2007 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, obtain and associate with the record any and all treatment records from Dr. D. Ricche.  All actions to obtain such records should be fully documented in the claims file.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Obtain and associate with the record VA treatment records dated from May 2007 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any peripheral neuropathy, to include as secondary to diabetes mellitus, type II, or as due to herbicide exposure.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy began in service, was caused by service, or is otherwise related to service, to include as due to herbicide exposure.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy manifested to a compensable degree within one year of the Veteran's herbicide exposure.

The examiner should note that the Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.
Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension began in service, was caused by service, or is otherwise related to service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension manifested to a compensable degree within one year of service.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2104).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Thereafter, re-adjudicate the claims of entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type II, or as due to herbicide exposure, and entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


